Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/23/22 have been fully considered but they are not persuasive.
As to applicant’s argument on pages 8-9 recite:
“Accordingly, Applicant submits that claim 26 should not be treated in accordance with 35 U.S.C. § 112(f)”
The claim limitation merely discloses an image acquisition controller without further defining the controller. The term “image acquisition controller configured to” is considered a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Therefore, the claim limitation interpreted under 35 U.S.C. 112(f) is proper. In addition, claim interpretation is not a rejection and sufficient structure is disclosed in specification.
In addition, as to applicant’s argument on page 12 recites:
“What’s more, it would it be very difficult to combine the teachings of Blixt, Agrawal, and Kisacanin in any meaningful way. Even if the technologies of Blixt, Agrawal, and Kisacanin were combined somehow (which Applicant’s submits that would not be done), such a combination would not include all features as recited in independent claims 16 and 26 at least not without a considerable amount of hindsight.
But assuming arguendo that the Blixt, Agrawal, and Kisacanin were properly combinable (which Applicant respectfully submits they are not), the combination of Blixt with Agrawal would lead to a versatile system where images from different cameras may be aligned using appropriate transforms. By further incorporating the teachings of Kisacanin, the result would be reflex reduction in images by using the multiple light sources in Blixt. Reflex reduction using aligned images (the present invention) would not be considered by the skilled person at least not without hindsight knowledge of the present invention.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the previous office action first illustrates the clear disclosure by Blixt of the first and second image sensors, acquiring the first and second images using the first and second image sensors, respectively. The office action then state that Blixt as modified by Agrawal discloses performing a spatial transform at least one of said first and second images in order to compensate for different image acquisition angles, using knowledge available to one of ordinary skill in the art at the time of the invention was filed, and using explicit teaching of the references. The office action then state that Blixt as modified by Agrawal does not teach at least partly removing undesired reflexes from the first and second images, and Kisacanin is relied upon to teach this feature. The examiner merely uses the concept of Kisacanin’s glare removal function to modify the eye tracking system, as taught by Blixt as modified by Agrawal. Since the claim limitations do not further define the term undesired reflexes, how undesired reflexes are removed and benefits of removing undesired reflexes of the images to form reflex reduced images. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of Kisacanin’s glare removal in Blixt’s eye tracker, in order to provide enhanced eye monitoring, and minimizing or eliminating glare that may result from reflection of light from a reflecting surface. As a result, eye tracking accuracy can be improved. Therefore, the combined teachings of Blixt, Agrawal, and Kisacanin are considered to suggest the limitations, as recited in claims 16 and 26.

Claim Objections
Claim 23 is objected to because of the following informalities:
Claim 23 discloses “and wherein said first image is acquired using using said first image sensor and said first light source”. It should be changed to “and wherein said first image is acquired using .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 22-30 and 33are rejected under 35 U.S.C. 103 as being unpatentable over Blixt et al. (US 2013/0107214) in view of Agrawal et al. (US 9,866,820) in view of Kisacanin et al. (US 2008/0084499).
Regarding claim 16, Blixt et al. (hereinafter Blixt) discloses a method for acquiring images of a target area of a head of a user (Blixt, [0008], “provide a device for eye illumination and eye imaging”), said method comprising the steps of:
providing a first image sensor (Blixt, [0038], “a first camera 110”) and a second image sensor (Blixt, [0038], “a second camera 112”) separated from each other by at least five centimeters (Blixt, [0013], “the cameras should be separated by at least 70 mm”); 
providing at least one light source arranged to illuminate the target area (Blixt, [0038], “a reference illuminator 120”); 
acquiring a first image of said target area using said first image sensor and at least one of said at least one light source (Blixt, [0017], “Each camera is adapted to image at least one eye when illuminated by one or more reference illuminators”); 
acquiring a second image of said target area using said second image sensor and at least one of said at least one light source (Blixt, [0017], “Each camera is adapted to image at least one eye when illuminated by one or more reference I	rs”); preprocessing the first and second images (Blixt, [0011], “facilitates subsequent image processing”);
while Blixt teaches the first and second images; Blixt does not expressly discloses “performing a spatial transform at least one of said first and second images in order to compensate for different image acquisition angles”
Agrawal et al. (hereinafter Agrawal) discloses performing a spatial transform at least one of a first and second images in order to compensate for different image acquisition angles (Agrawal, col 11, 4-7, “The calibrating model or mappings can include transforms or adjustments to be made to an image captured by one or both of the cameras in order to reduce misalignment”. In addition, in col 11, 18-21, “For example, if one of the cameras is determined to be angled at 0.5 degrees with respect to the other camera, images captured by one of the cameras can be rotated by 0.5 degrees to align the images”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Agrawal’s calibrating mapping including transforms made to an image captured by one or both of the cameras to transform Blixt at least one of the first and second images. The motivation for doing so would have been providing ability to reduce misalignment.
Furthermore, while Blixt teaches the first and second images; Blixt as modified by Agrawal does not expressly disclose “at least partly removing undesired reflexes from the first and second images”;
Kisacanin et al. (hereinafter Kisacanin) discloses at least partly removing undesired reflexes from images (Kisacanin, [0047], “In FIG. 7A, the image of video frame 92 is generated with both an LED and the external sunlight illuminating the face of the subject driver. The image results in glare 74 and 75 and a shadow 77. In FIG. 7B, the glare and external energy are essentially removed by processing the images according to the image processing operation 230”. Remove reflection reads on removing undesired reflexes);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Kisacanin’s remove glare caused by external light sources in the tracking system, as taught by Blixt as modified by Agrawal, as it could be used to achieve the predictable result of removing undesired reflexes from the first and second images to form first and second reflex reduced images. The motivation for doing so would have been allowing for enhanced eye monitoring, and minimizing or eliminating glare that may result from reflection of light from a reflecting surface.
Regarding claim 17, Blixt as modified by Agrawal with the same motivation from claim 16 discloses based on intrinsic and extrinsic parameters of the first and second image sensors (Agrawal, col 2, 37-42, “corresponding feature points can be normalized to remove or at least reduce the effect of one or more intrinsic camera characteristics, as may include focal length, principle point, etc. In this way, extrinsic camera characteristics between the camera such as rotation and translation can be updated to adjust for any misalignment between the cameras”).
Regarding claim 18, Blixt as modified by Agrawal with the same motivation from claim 16 discloses performed iteratively by adjusting one or several unknown parameters, until a correlation measure between the first and second images is maximized (Agrawal, col 14, 33-39, “steps 402-412 can be repeated until at least the number of feature points reaches the predetermined amount or range of feature points. In the situation where the number of feature points in the queue at least reaches the predetermined amount, the corresponding feature points in the queue can be used to determine 416 calibration parameters”).
Regarding claim 19, Blixt as modified by Agrawal with the same motivation from claim 16 discloses uses an estimation of a distance between each said first and second image sensor and the target area as a starting approximation (Agrawal, col 4, 9-14, “The offset of the cameras will cause the location of objects in each image to be slightly offset, where the amount of offset is a factor of the separation of the cameras and the distance from the cameras to the objects”).
Regarding claim 22, Blixt discloses one single light source (Blixt, Fig. 1).
Regarding claim 23, Blixt discloses a first light source and a second light source (Blixt, Fig. 2); Blixt as modified by Agrawal with the same motivation from claim 16 discloses said first image is acquired using said first image sensor and said first light source, and said second image is acquired using said second image sensor and second light source (Agrawal, [0040], “L and R represent video frames when the left and right illuminators 20 and 30 are illuminated, respectively”).
Regarding claim 24, Blixt discloses said first image sensor and said second light source are located in a first location, and said second image sensor and said first light source are located in a second location (Blixt, Fig. 2).
Regarding claim 25, Blixt discloses track properties of said target area (Blixt, [0013], “the eye tracker is operable in a dual-camera mode, in which both cameras are active, which permits truly simultaneous acquisition of images in different illumination conditions”).
Regarding claim 26, Blixt discloses a system for acquiring images of a target area of a head of a user (Blixt, [0008], “provide a device for eye illumination and eye imaging”), said system comprising:
The functions recite in claim 26 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claims 27-30, claims 27-30 recite functions that are similar in scope to the method recited in claims 22-25 and therefore are rejected under the same rationale.
Regarding claim 33, Blixt discloses said at least one light source includes a first light source and a second light source (Blixt, [0044], “A first reference illuminator 220 of these is coaxial with the first camera 210 and a second reference illuminator 222 is coaxial with the second camera 212”. The first reference illuminator 220 is considered a first light source and the second reference illuminator is considered a second light source);
said image acquisition controller is configured to acquire the first image using said first image sensor and said first light source (Blixt, [0013], “both cameras are active, which permits truly simultaneous acquisition of images in different illumination conditions”), and acquire the second image using said second image sensor and said second light source (Blixt, [0013], “both cameras are active, which permits truly simultaneous acquisition of images in different illumination conditions”);
said first image sensor and said second light source are located in a first location (Blixt, Fig. 2 shows first camera 210 and first reference illuminator 200 in a first location), and
said second image sensor and said first light source are located in a second location (Blixt, Fig. 2 shows second camera 212 and second reference illuminator 222 in a second location); and
said first and second locations are on opposite sides of a central optical axis of the system (Blixt, fig. 2 shows first and second locations are on opposite sides of a central optical axis of the system).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Blixt et al. (US 2013/0107214) in view of Agrawal et al. (US 9,866,820) in view of Kisacanin et al. (US 2008/0084499), as applied to claim 16, in further view of Blair (US 6,088,612).
Regarding claim 20, while Blixt as modified by Agrawal with the same motivation from claim 16 discloses the first image is spatially transformed (Agrawal, col 11, 4-7, “The calibrating model or mappings can include transforms or adjustments to be made to an image captured by one or both of the cameras in order to reduce misalignment”), the second image is spatially transformed (the second image is spatially transformed);
Though Blixt as modified by Agrawal and Kisacanin teaches reduce reflexes in images; Blixt as modified by Agrawal and Kisacanin does not expressly disclose “the first image used to reduce reflexes in the second image”;
Blair discloses a first image is used to reduce reflexes in a second image (Blair, col 11, 18-20, “removing glare region 222 from second digital image 220 and replacing it with non-glare region 223 from first digital image 212”).
Blair discloses the second image is used to reduce reflexes in the first image (Blair, col 11, 15-17, “removing glare region 220 from first digital image 212 and replacing it with non-glare region 221 from second digital image 220”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform Blixt as modified by Agrawal and Kisacanin’s reduce reflexes in the images using the concept of Blair’s removing glare function between a first image and a second image, as it could be used to achieve the predictable result of the first image is spatially transformed and used to reduce reflexes in the second image, while the second image is spatially transformed and used to reduce reflexed in the first image. The motivation for doing so would have been allowing removal of reflective glare from images.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Blixt et al. (US 2013/0107214) in view of Agrawal et al. (US 9,866,820) in view of Kisacanin et al. (US 2008/0084499), as applied to claim 16, in further view of Guralnick (US 6,532,008).
Regarding claim 21, Blixt as modified by Agrawal with the same motivation from claim 16 discloses the first and second images are each transformed (Agrawal, col 14, 55-58, “calibrating model can be used to adjust images acquired by the cameras based at least in part on the relationship between the cameras”); Blixt as modified by Agrawal and Kisacanin with the same motivation from claim 16 discloses compared with each other to provide a single reflex reduce image (Kiscanin, [0040], “The pixel-wise min operation processes the corresponding pixel in successive video image frames, switching between illumination of the first and second illuminators 20 and 30 which can be represented as follows: the result of the pixel-wise min operation I=min (L, R) is a new image I whose pixels are calculated”);
Though Blixt as modified by Agrawal and Kisacanin teaches said first and second reflex reduced images; Blixt as modified by Agrawal and Kisacanin does not expressly disclose “reverse-transformed into said reflex reduced images”;
Guralnick discloses reverse-transformed into left image and right image (Guralnick, col 6, 40-46, “The ghost removal process 72 will be done on the right source image 68 and the left source image 66. The left compensated image that will come out of the ghost removal process 80 will be shown in. FIG. 16. The right compensated image that will come out of the ghost removal process 82 will be shown in FIG. 17”. The left compensated image and the right compensated image came out of the ghost removal process is considered reads on reverse-transform).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Guralnick’s left image and right image process function to generate Blixt as modified by Agrawal and Kisacanin’s left and right reflex reduced images, as it could be used to achieve the predictable result of the first and second images are each transformed and compared with each other to provide a single reflex reduce image, and said single reflex reduced image is then reverse-transformed into said reflex reduced images. The motivation for doing so would have been allowing a viewer sees a 3-D stereoscopic image of the left and right images with reduced cross image.

Allowable Subject Matter
Claims 31-32 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612